Motions for leave to appeal to Court of Appeals in each case granted upon, condition that the appellant cause appeal to be perfected and the return filed with the clerk of the Court of Appeals on or before May 10, 1S86, and upon the further condition that if the defendant requires it, within ten days from the date hereof, the plaintiff will join with the defendant in a stipulation that an appeal shall be taken in one of the actions only, and that the other action shall abide the event of such appeal, otherwise motions denied.